UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1289


KENDA R. KIRBY,

                     Plaintiff - Appellant,

              v.

STATE OF NORTH CAROLINA, Office of the Attorney General,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-cv-00371-BO)


Submitted: June 14, 2018                                          Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenda R. Kirby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenda R. Kirby appeals the district court’s order denying relief on her civil

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Kirby v. North Carolina, No. 5:17-cv-

00371-BO (E.D.N.C. Feb. 12, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2